Citation Nr: 0947725	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  05-40 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent prior to 
November 17, 2008, for residuals of an injury to the lumbar 
spine with degenerative changes and disc protrusion at the 
L5, S1 level.

2.  Entitlement to a rating in excess of 40 percent since 
November 17, 2008, for residuals of an injury to the lumbar 
spine with degenerative changes and disc protrusion at the 
L5, S1 level.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1962 to 
August 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas.

This case was remanded by the Board in October 2008 and April 
2009 for further development and is now ready for 
disposition.


FINDINGS OF FACT

1.  Prior to November 17, 2008, the Veteran's lumbar spine 
disability was manifested by painful motion; limitation of 
flexion to 30 degrees, ankylosis of the entire thoracolumbar 
spine, or incapacitating episodes of intervertebral disc 
syndrome with a duration of at least four weeks in the past 
12 months have not been shown.  

2.  Since November 17, 2008, the Veteran's lumbar spine 
disability has been manifested by painful motion; unfavorable 
ankylosis of the entire thoracolumbar spine or incapacitating 
episodes of intervertebral disc syndrome having a total 
duration of at least six weeks in the past 12 months have not 
been shown.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent prior 
to November 17, 2008, for residuals of an injury to the 
lumbar spine with degenerative changes and disc protrusion at 
the L5, S1 level have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.20, 4.40, 4.45, 4.59, 4.71, 
4.71a, Diagnostic Code (DC) 5299-5242 (2009).

2.  The criteria for a rating in excess of 40 percent since 
November 17, 2008, for residuals of an injury to the lumbar 
spine with degenerative changes and disc protrusion at the 
L5, S1 level have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.20, 4.40, 4.45, 4.59, 4.71, 
4.71a, DC 5299-5242 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2009).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2009).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2009).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the Veteran.  38 C.F.R. § 4.3 (2009). 

In evaluating musculoskeletal disabilities, consideration 
must be given to additional functional limitation due to 
factors such as pain, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  The Court has held 
that diagnostic codes predicated on limitation of motion do 
not prohibit consideration of a higher rating based on 
functional loss due to pain on use or due to flare-ups under 
38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 
Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  

VA regulations require that a finding of dysfunction due to 
pain must be supported by, among other things, adequate 
pathology.  38 C.F.R. § 4.40 ("functional loss due to pain 
is to be rated at the same level as the functional loss when 
flexion is impeded"); see Schafrath v. Derwinski, 1 Vet. 
App. 589, 592 (1993).  A VA General Counsel opinion has also 
held that DC 5293, intervertebral disc syndrome, involved 
loss of range of motion and that consideration of 38 C.F.R. 
§§ 4.40 and 4.45 was applicable.  See VAOPGCPREC 37-97.

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.  

At the outset, the Board notes that the Veteran is appealing 
the initial disability ratings assigned for residuals of an 
injury to the lumbar spine with degenerative changes and disc 
protrusion at the L5, S1 level.  As such, the claims require 
consideration of the entire time period involved, and 
contemplate staged ratings where warranted.  See Fenderson v. 
West, 12 Vet. App. 119 (1999). 



I.  Prior to November 17, 2008 

In this case, the Veteran's residuals of an injury to the 
lumbar spine with degenerative changes and disc protrusion at 
the L5, S1 level were rated as 20 percent disabling prior to 
November 17, 2008.  A rating higher than 20 percent will be 
warranted when the evidence shows the following:

*	forward flexion of the thoracolumbar spine 30 degrees or 
less (40 percent);
*	favorable ankylosis of the entire thoracolumbar spine 
(40 percent); or
*	incapacitating episodes of intervertebral disc syndrome 
having a total duration of at least four weeks but less 
than six weeks during the past 12 months (40 percent).

In this case, the Board finds that a higher rating is not 
warranted.  First, there is no basis for a higher rating 
based on forward flexion of the thoracolumbar spine.  
Specifically, the June 2005 VA examination noted flexion to 
60 degrees before the onset of pain.  Additionally, in the 
June 2006 VA examination, the Veteran demonstrated forward 
flexion to 50 degrees before the onset of pain.  As forward 
flexion of the thoracolumbar spine was not limited to 30 
degrees or less, a disability rating in excess of 20 percent 
is not warranted under this provision.

Pursuant to the considerations set forth in DeLuca, the Board 
has also considered whether the Veteran's range of motion is 
limited by additional factors, such as pain, stiffness, and 
fatigue, so as to warrant a higher rating.  In this regard, 
during a December 2004 VA treatment report, he specifically 
reported pain and weakness in relation to his low back.  
Moreover, in the July 2005 and June 2006 VA examinations, he 
reported having to use a cane for ambulation and that he was 
unable to bend, left heavy objects, or walk for a prolonged 
period of time.   

Even considering the Veteran's complaints of pain, weakness, 
and functional limitations as noted above, the ranges of 
motion do not demonstrate limitation of flexion to such an 
extent that would support a higher rating under the 
applicable rating criteria.  In this regard, the Board finds 
it significant that the June 2005 VA examination revealed no 
increased loss of range of motion due to pain, fatigue, or 
weakness upon repetitive testing.  

Additionally, the June 2006 VA examination also noted that 
"[t]there was no additional weakness, fatigability, 
discoordination, additional restricted range of motion or 
functional impairment" with repeated testing.  Therefore, 
despite the functional limitations noted above, he 
nonetheless demonstrated substantial function of the 
thoracolumbar spine.  Therefore, even considering his 
subjective complaints of pain and weakness, the evidence does 
not warrant a higher rating under DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

Next, the evidence does not support a finding of favorable 
ankylosis of the entire thoracolumbar spine.  As the Veteran 
demonstrated substantial range of motion in the July 2005 and 
June 2006 VA examinations (forward flexion to 60 degrees in 
July 2005 and forward flexion to 50 degrees in June 2006), 
ankylosis has not been shown.    

Further, a rating in excess of 20 percent may be warranted 
with incapacitating episodes of intervertebral disc syndrome 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months.  An "incapacitating 
episode" is defined as a period of acute signs and symptoms 
due to intervertebral disc syndrome that required bedrest 
prescribed by a physician and treatment by a physician.  
38 C.F.R. § 4.71a (2009).

In the July 2005 VA examination, the Veteran revealed that he 
experienced flare-ups of his back disability but that he only 
had "one incapacitating spell in the past year . . . where 
[a] doctor gave him medication and ordered him to bed for a 
week."  Moreover, in the June 2006 VA examination, he 
expressly denied having had any incapacitating episodes 
within the past 12 months.  Given his reported history of 
only one incapacitating episode during period prior to 
November 17, 2008, the Board finds that there is no basis for 
a higher rating for intervertebral disc syndrome pursuant to 
this provision.

For these reasons, the Board finds that a disability rating 
in excess of 20 percent prior to November 17, 2008, for 
residuals of an injury to the lumbar spine with degenerative 
changes and disc protrusion at the L5, S1 level is not 
warranted.

II.  Since November 17, 2008

In determining the Veteran is entitled to an increased rating 
since November 17, 2008, a rating in excess of 40 percent is 
warranted if the evidence shows the following:

*	unfavorable ankylosis of the entire thoracolumbar spine 
(50 percent); or
*	incapacitating episodes of intervertebral disc syndrome 
having a total duration of at least six weeks during the 
past 12 months (60 percent).

After reviewing the entire claims file, the Board finds that 
a rating in excess of 40 percent since November 17, 2008, is 
not warranted under the applicable regulations.

In this regard, the Veteran underwent a more recent VA 
examination in November 2008 to evaluate his back disability.  
Although findings revealed decreased limitation of motion 
after repetitive testing, he was nonetheless able to 
repeatedly achieve forward flexion to 25 degrees, backward 
extension to 5 degrees, and lateral flexion and rotation to 
10 degrees bilaterally, prior to the onset of pain.  As this 
testing demonstrated mobility of the thoracolumbar spine, a 
disability rating in excess of 40 percent is not warranted 
for ankylosis.

Moreover, the weight of the evidence does not show 
incapacitating episodes of intervertebral disc syndrome 
having a total duration of at least six during the past 12 
months that required bed rest prescribed by a physician.  In 
this regard, the Veteran expressly described occasions where 
his pain was so severe that he had to take pain medication to 
get out of bed.  However, even considering his reported 
flare-ups, he denied having "any incapacitating spells in 
the past 12 months where a physician ordered him to bed."  

For these reasons, the Board finds that a rating in excess of 
40 percent for residuals of an injury to the lumbar spine 
with degenerative changes and disc protrusion at the L5, S1 
level since November 17, 2008, is not warranted.  

Next, in evaluating whether a higher rating is warranted 
under the applicable diagnostic codes for the Veteran's 
increased-rating claims (for a rating in excess of 20 percent 
prior to November 17, 2008, and for a rating in excess of 40 
percent since November 17, 2008), the Board has also 
considered his statements indicating that his disability is 
so severe as to merit an increased rating for each of the 
relevant time periods.  In this regard, he asserts that his 
disabilities cause him a significant amount of pain and 
prevented him from standing or walking for prolonged periods 
of time.  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 
469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify"). 

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.  However, 
disability ratings are made by the application of a schedule 
of ratings which is based on average impairment of earning 
capacity as determined by the pertinent evidence of record.  
Therefore, the Board finds that the medical findings, which 
directly address the criteria under which the service-
connected disability is evaluated, to be more probative than 
the Veteran's assessment of the severity of his disabilities. 

Moreover, the Board determines that the July 2005, June 2006, 
and November 2008 VA examinations were adequate for rating 
purposes.  In this regard, there is no indication that the VA 
examiners were not fully aware of his past medical history or 
that they misstated any relevant fact.  See generally Glover 
v. West, 185 F.3d 1328, 1333 (Fed. Cir. 1999) (providing that 
"a bald, unsubstantiated claim for an increase in disability 
rating is not evidence of a material change in that 
disability and is insufficient to trigger the agency's 
responsibility to request a reexamination"); Snuffer v. 
Gober, 10 Vet. App. 400 (1997).  Therefore, the Board finds 
the VA examiners' findings to be of great probative value in 
the assessment of the severity of his back disability.

Next, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court 
of Appeals for Veterans Claims (Court) held that a claim for 
a total rating based on individual unemployability (TDIU) is 
part of an increased rating claim when such claim is 
expressly raised by the Veteran or reasonably raised by the 
record.  The Court further held that when evidence of 
unemployability is submitted at the same time that the 
Veteran is appealing the initial rating assigned for a 
disability, the claim for TDIU will be considered part and 
parcel of the claim for benefits for the underlying 
disability.  Id.  

However, in this case, although TDIU has been raised by the 
evidence of record and expressly by the Veteran himself in 
May 2005, his claim for TDIU was bifurcated by the RO and was 
denied in an unappealed March 2006 rating decision.  As his 
claim for TDIU has been adequately addressed and adjudicated, 
and the Board finds that the requirements of Rice have been 
met.  As the Veteran did not appeal the decision of the RO 
with respect to the TDIU aspect of his increased rating 
claim, the Board finds that the provisions of 38 C.F.R. 
§ 4.16 are not for application in this case. 

The Board has also considered whether the Veteran is entitled 
to a referral for an extraschedular rating, which is a 
component of a claim for an increased rating under Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may 
not assign an extraschedular rating in the first instance, it 
must specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2009), the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, is authorized to approve an 
extraschedular evaluation if the case "presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.  
Therefore, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008). 

In this case, the evidence does not demonstrate frequent 
periods of hospitalization related to the Veteran's back 
disability.  Further, the record weighs against a finding of 
occupational impairment or average industrial impairment that 
is in excess of that contemplated by the assigned rating.  In 
evaluating his occupational impairment, the Board recognizes 
that the VA examiners noted that he stopped working due to 
his low back and that he was currently receiving Social 
Security Administration disability, in part, as a result of 
his low back disorder.  However, despite the functional 
limitations discussed above, the evidence showed that he was 
still able to ambulate with the use of a cane and that he had 
only one incapacitating episode during the past four years. 

Moreover, the rating criteria reasonably describe the 
Veteran's disability level and symptomatology and provide for 
higher ratings for additional or more severe symptoms than 
currently shown by the evidence.  Thus, his disability 
picture is contemplated by the rating schedule, and the 
assigned schedular evaluation evaluations are, therefore, 
adequate.  Consequently, referral to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, 
for consideration of an extraschedular evaluation for his 
disabilities under 38 C.F.R. § 3.321 is not warranted.  

In conclusion, the Board finds that equipoise is not shown, 
and the benefit of the doubt rule does not apply.  The 
Veteran's symptoms due not more nearly approximate the rating 
criteria for an evaluation in excess of 20 percent prior to 
November 17, 2008, or an evaluation in excess of 40 percent 
since November 17, 2008.  The Board further finds that his 
symptoms remained constant throughout the appeal period and, 
as such, staged ratings are not warranted beyond the extent 
that separate ratings are determined for each of the periods 
discussed above.  See Fenderson, 12 Vet. App. 119.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The Veteran's claims arise from his disagreement with the 
initial evaluations assigned for residuals of an injury to 
the lumbar spine with degenerative changes and disc 
protrusion at the L5, S1 level following the grant of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 
21 Vet. App. 112 (2007).  Therefore, no further notice is 
needed under VCAA.

As to VA's duty to assist, the RO associated the Veteran's 
service treatment records, VA outpatient treatment records, 
and Social Security Administration records.  Additionally, 
the Veteran submitted statements on his behalf. Moreover, he 
was afforded VA examinations in July 2005, June 2006, and 
November 2008.  Therefore, the available records and medical 
evidence have been obtained in order to make adequate 
determinations as to these claims.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).




ORDER

A rating in excess of excess of 20 percent prior to November 
17, 2008, for residuals of an injury to the lumbar spine with 
degenerative changes and disc protrusion at the L5, S1 level 
is denied.

A rating in excess of 40 percent since November 17, 2008, for 
residuals of an injury to the lumbar spine with degenerative 
changes and disc protrusion at the L5, S1 level is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


